 THE BABCOCK AND WILCOX COMPANY485THEE BABCOCKAND WILCOX COMPANYandUNITED STEELWORKERS OFAMERICA, CIO.Case No. 16-CA-671. July 08, 195 aDecision and OrderOn April 15, 1954, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled proceeding, dismissing certainallegations of the complaint, and sustaining others.He found, as isset forth more fully in the copy of the Intermediate Report attachedhereto, that the Respondent had engaged in and was engaging inunfair labor practices violative of Section 8 (a) (1) of the Act byitsmaintenance and enforcement of a rule prohibiting distribution.of literature on its premises to the extent that such rule barred unionrepresentatives from making distribution of union literature on itsparking lot, walkways, and drive.He recommended, accordingly,'that the Respondentceaseand desist from the unfair labor practicesfound, and take certain affirmative action.Thereafter, the Respond-ent filed exceptions to the Intermediate Report and a supportingbrief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the Inter-mediate Report, the exceptions and brief of the Respondent, and theentirerecord in this case, and hereby adopts, with the corrections andadditions noted below, the Trial Examiner's findings,' conclusions 4and recommendations.'1 The Respondent's request for oral argument is hereby denied, as the record and excep-tions and brief adequately present the issues and the positions of the parties.2 In its exceptions the Respondent has renewed certain claims made before the TrialExaminer in support of a motion to dismiss the complaint.Among other things, theRespondent contended that Section 10 (b) of the Act required dismissal of that portion ofthe complaint alleging the Respondent's no-distribution rule, as maintained and enforced,to be violative of Section 8 (a) (1) of the Act, for the reason that the charge did not spe-cificallymention this rule,and for the further reason that at the beginning of the hear-ing, the General Counsel dropped from the complaint the allegations incorporating theparticularized acts contained in the charge-namely the Respondent's discharge of oneT. G. Ray.We find,in agreement with the Trial Examiner's ruling denying the motionto dismiss,that the complaint's incorporation of the Respondent'smaintenance andenforcement of the no-distribution rule,was a valid particularization of that portion ofthe charge attributing to the Respondent,in general terms, its commission of "acts" viola-tive of Section 8 (a) (1) of the Act. See NL. R. B. v. Wester BootCo., 190 F. 2d 12,15 (C. A5) ; N L. R. B. v.GlobeWireless Ltd.,193 F. 2d 748, 752 (C. A.9) ; N. L. R. B.v. Star Beef Company,193 F. 2d 8(C. A. 1).3 Contrary to the suggestion made by the Respondent in its brief and exceptions, therecord plainly establishes the accuracy of the Trial Examiner's statement of a stipulationbetween the parties with respect to certain instructions given by police officers to unionrepresentatives relating to the distribution of literature at the point where the State high-way connected with the Respondent's parking lot driveway.Specifically,the record showsthat the parties stipulated that the following language contained in a letter sent by theUnion to the Respondent in August 1953, correctly reflected the facts such language pur-ported to set forth :We [the union representatives]have been instructed by both State Highway Patrol-man Bob Ashmore and Sheriff Dan Bills that distribution of union information in109 NLRB No. 82. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDOrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Babcockand Wilcox Company, Paris, Texas, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Prohibiting the distribution of union literature by union rep-resentatives on its parking lot and alongside the walkways from thegatehouse to the parking lot and the drive, provided, however, thatthe Respondent may impose reasonable and nondiscriminatory regu-lations in the interest of plant efficiency and discipline, but not as todeny access to union representatives for the purpose of effecting suchdistribution.(b)Engaging in any like or related acts or conduct which inter-feres with, restrains, or coerces its employees in the exercise of theirright to self-organization, to form labor organizations, to join orassistUnited Steelworkers of America, CIO, or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to re-frain from any and all such activities, except to the extent that suchright may be affected by an agreement requiring membership in aleaflet form at the point where the State highway links with the company's parkinglot road is hazardousto trafficand must be discontinued.In view of the facts thus stipulated to, and the other facts set forth in the IntermediateReport, we find without merit the Respondent's contentionthat the 31-foothighway right-of-way between the paved portion of the highway and the entrance to the Respondent's,plant is a"practicable"or "safe" place for the distribution of union literature.In its brief,the Respondent also described as erroneous the Trial Examiner's statementthat the Respondent operates on a "three-shift" basis,contending that, in fact,the Re-spondent operateson a "two-shift"basis.The error,if any, is not material to the issues.It is noted,however, thatemployee C H. Beard, who is employed as a gateman,respondedto a question of Respondent's counsel as to what hours he worked,as follows:"Well thehours vary.There are three shifts...[designating hours of same]."However, otherproduction employees'testimonysuggestedthat therewere only two shifts-a day shiftand a nightshift.It may well be thatthe Respondent's gatemen work on a 3-shift basis,and that the remaining employees work on a 2-shift basis.If this beso, the IntermediateReport iscorrectedaccordingly.We note also,that the Respondenthas directedour attention to the TrialExaminer'sstatementthat "Lamar County, Texas,which includes Paris-extends a distance of about75 to 100 milesout around Paris."As theRespondent's counsel points out,the mapsintroduced into evidenceshow the distance which the county inquestion extends aroundParis to be about 25 miles.Accordingly, we hereby correct theIntermediate Report inthis respect.4Monsanto ChemicalCo., 108 NLRB 1110, and cases there cited ;Seamprufe, Inc,109NLRB 24. Although Member Beesondissentedfrom the majorityopinion in theMo-n-santo Chemicalcase, he now considers himself boundby the majorityopinion in that case.5We find nomerit to theRespondent's objection to the provisionsof theremedy whichrequire the Respondent,in effect, to permit the union representativesto distributelitera-ture not only at the parking lot but also alongsidethe walkwaysfrom the gatehouse tothe parking lot and the drive. THE BABCOCKAND WILCOX COMPANY487labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act.(a)Rescindimmediately its rule prohibiting the distribution ofunion literatureby union representatives on its parking lot at itsParis, Texas, plant, and alongside the walkways from the gatehouseto the parking lot and the drive.(b)Post at its plant at Paris, Texas, copies of the notice attachedheretoas an"Appendix." 6Copies of said notice, to be furnishedby the Regional Director for the Sixteenth Region, shall, after beingduly signed by the Respondent or its representatives, be posted by theRespondent immediately upon receipt thereof, and maintained by itfor a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethatsaidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AppendixNOTICE TO ALL EMPLOYEES AT THE PARIS, TEXAS, PLANTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL cease and desist from prohibiting the distribution ofunion literature on our parking lot and alongside the walkwaysfrom the gatehouse to the parking lot and the drive.WE WILL NOT engage in any like or related conduct which inter-feres with, restrains, or coerces our employees in the exercise oftheir rights to self-organization, to form labor organizations, tojoin or assist United Steelworkers of America, CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities, except tothe extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.0 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuantto a Decree of the United States Court of Appeals, Enforcing an Order." 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe hereby rescind our rule prohibiting the distribution of unionliterature on our parking lot and alongside the walkways from thegatehouse to the parking lot and the drive except pursuant to rea-sonable controls not of such character, however, as to deny access toounion representatives for the purpose of distribution.THE BABCOCK AND WILCOX COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the LaborManagement Re-lations Act, 1947, 61 Stat. 136 (herein called the Act), was heard in Paris, Texas,from November 16 to November 21, 1953, pursuant to due notice to all parties-The complaint, issued on October 13, 1953, by the General Counsel of the NationalLabor Relations Board,' and based on charges duly filed and served, as amended atthe hearing, alleged that Respondent had engaged in and was engaging in unfairlabor practices proscribed by Section 8 (a) (1) of the Act. Prior to hearing, Re-spondent moved to dismiss the entire complaint and to strike certain paragraphsof the complaint, both of which motions were deniedin anorder issued by TrialExaminer Robert E. Mullin.Prior to hearing, Respondent also moved for abill of particulars which was granted in part by Trial Examiner Mullin.The Gen-eral Counsel then furnished the particulars. In its answer, duly filed, Respondentconceded certain facts alleged in the complaint, but denied the commission of theunfair labor practices.At the hearing the General Counsel and Respondent were represented by counsel.The Union was represented by staff representatives.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, to introducerelevant evidence, to argue orally, and to file briefs and proposed findings and con-clusions.Oral ai gument was waived.During the hearing, on the motion of Re-spondent, certain paragraphs of the complaint were dismissed.Upon objection ofRespondent, the General Counsel's motion to conform the pleadings to the proofwas denied.Subsequent to the hearing Respondent submitted a brief, which hasbeen carefully considered.After the hearing the General Counsel filed a motionto reopen the record, which was denied.Upon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Babcock and Wilcox Company,Respondent herein,isa NewJerseycorpora-tion with plantsin Alliance, Ohio; Augusta,Georgia; Barberton,Ohio; Beaver Falls,Pennsylvania;West Point,Mississippi;Wilmington,North Carolina;and Paris,Texas.The onlyplant involved hereinis theParis,Texas,plant,whichRespondentbegan operatingin March 1953.Since April 9, 1953, thepersonnel manager for the Paris plant has been tellingall applicants and new employeesthatRespondent began as a partnership in 1867and was incorporated in 1881.As found by theBoard in an earlier decision,2 TheBabcock and Wilcox Company, which wasincorporated under the laws of NewJerseyinApril 1881 and which I find to bethe same corporation as Respondent here-'The General Counsel and his representative at'the hearing are referred to herein asthe General Counsel,and the National Labor Relations Board as the Board. The BabcockandWilcox Company is referred to as the Respondent,and United Steelworkers ofAmerica,CIO, is referred to as the Union.28 NLRB 514. THE BABCOCKAND WILCOXCOMPANY489'in, is engaged in the manufacture and sale of boilers and auxiliary products andin the erection and servicing of its products.The Board found further that theCompany ranks first in the United States in the sale of boilers and accessories, andthat in 1937, its sales of boilers and auxiliaries, including erection and repairs atcustomers' plants, amounted to approximately $30,000,000.Respondent ships to its Paris, Texas, plant, headers and tubes.On some of theheaders two or more pieces are welded together at the Paris plant; and holes arecut in all of them to receive steam tubes to be fitted into them at a different timeand place.The tubes received at the Paris plant are bent and welded into sectionsat that plant.Following these operations at the Paris plant, the headers and sec-tions are shipped, usually with Respondent as the consignee, to the point wherethey are to be used in the erection of or as parts of boilers.From March 1953,until this hearing in November 1953, headers and tubes valued in excess of$50,000 were shipped to the Paris plant from outside of Texas, and headers andsections valued in excess of $50,000 were shipped from the Paris plant to pointsoutside of Texas.Based on the above evidence and the previous Board decision, of which I takejudicial notice, I hold that Respondent, having plants in the Eastern, Southern, andSouthwestern sections of the United States, is engaged in an interstate enterprise withwhich its Paris plant, where only a few operations are performed, as found above,is closely integrated.It is held that at its Paris, Texas, plant, Respondent is engagedin commercewithin themeaningof the Act.IITHE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, CIO, is a labororganizationwithin themeaningof Section2 (5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICES AND THE UNFAIR LABOR PRACTICESThe complaint as amended at the hearing, and the evidence brought by the Gen-eral Counsel, left the followingissues inthe case for my determination: (a) Whetherduring April and May 1953, Respondent's personnel manager, Louis B. Williams,made statements to 2 employees which violated Section 8 (a) (1) of the Act; (b)whether on June 30, 1953, as the Union was passing out union literature on com-pany property to employees leaving their days' work, Williams made statementswhich violated Section 8 (a) (1) of the Act; (c) whether on August 22, 1953,Williams went several times to a drinking fountain in the lobby of the GibraltarHotel in Paris, Texas, for the purpose while there of learning the identity of and/orcoercing 3 of Respondent's employees who could be seen from the drinking fountainthen sitting at a table in the hotel's coffeeshop with several union representatives; and(d) whether Respondent's nondiscriminatorily adopted and enforced rule prohibit-ing distributions on company property and its refusal to grant the Union permissionto distribute union literature on the Company's parking lot were an unreasonableimpediment to the freedom of communication and a violation of Section 8 (a) (1)of the Act.These issues are considered seriatim below.(a)Robert E.Briggs, who worked for Respondent for about a month from May25 to June 23, 1953,and was then discharged for a reason undisclosed in the record,testified that during one of his early interviews with Williams when Briggs wasseeking employment or had just beep hired,Williams said to him in substance thatWilliams believed only two of Respondent's plants had unions,that Briggs wouldfind agitators and troublemakers around the corners but that he should pay noattention to them.John F.Babb,an employee who has worked for RespondentsinceMay 1953,was a confused witness.At the beginning of his testimony whenasked to relate one of his application interviews with Williams,he started out bystating that he hardly remembered how it went.On direct examination he neededa prior affidavit executed by him to refresh his memory,and even then was con-fused.At first,on direct examination,Babb's testimony indicated that nothingabout a union was mentioned at his first interview with Louis B. Williams on April19, 1953, and that at his second interview on May 25, Williams told him in sub-stance that the Company did not need a union at the Paris plant.Then, refreshedby his affidavit, Babb added in substance that on April 19, "I was asked was I amember of the union."On cross-examination Babb had Williams saying duringthe second interview that it was not a union company,but nothing about a unionnot being needed.At the end of his cross-examination Babb testified that the Unionwas not mentioned at his first(April 19)conversation with Williams,and that theUnion was mentioned only in the second conversation.Louis B. Williams deniedthe testimony of Briggs and Babb.In addition he testifiedcrediblythat beginningon April 9, 1953, which was prior to any alleged violation of the Act by him in 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe testimony of Briggs and Babb, he started using, while informing and instruct-ing new employees concerning the Company, a written set of notes, and thathe expressed to them those ideas covered in the notes and no other ideas.Thewritten notes,consistingof 41double-spaced, letter-size pages, were put in evi-dence.According to them, after telling new employees about the Company's insur-ance, retirement, and vacation programs, Williams told them what kind of employeestheCompany wanted, namely, among other things, "people who can think forthemselves and who will be forever loyal to themselves, their work and this companyand who will not be disturbed by any troublemakers or complainers that may bearound or among them."After stating what other attributes Respondent wished tofind in its employees,Williams gave something of the Company's history andpointed out that its insurance and retirement programs were old and were not startedbecause of any government demand or "by reason of any union." Then, accord-ing to the written notes, Williams told them that the Company knows how to payand treat people, and in view of that, "we don't see that an employee has anythingto gain when working for B & W and belonging to the union." The notes containno other references to unionism.Louis B. Williams impressed me as a credible witness.On crossexamination aswell as direct, he answered all questions in a direct and forthright manner. In re-sponding to some embarrassing questions I put to him at the conclusion of his testi-mony, his demeanor in no way changed. It is held, on the basis of all the evidencein the case, that Williams did not make the remarks attributed to him by Briggs andBabb, and that nothing he said to them was a violation of the Act.(b) On June 30, 1953, as the day shift of approximately 250 employees wasleaving work in automobiles, 2 union representatives and an exemployee passed outunion handbills to them.The testimony indicated that the momentary hesitation ofsome of the cars, to accept the proffered handbills, resulted in a traffic jam in thedriveway from Respondent's employees' parking lot to the road in front of the plant.During the traffic jam, the cars at the rear of the long line impatiently honked theirhorns.While the cars were thusly jammed up, Louis W. Williams and a companygateman went near the front of the line and motioned the front cars along.As Wil-liams motioned he shouted to the cars to keep moving and not block the driveway.During the few moments Williams was out there he had a few words with one of theunion representatives, Peter P. Haubner.He told Haubner to get off of companyproperty while distributing the handbills, and a few words were passed between themas to where the property line was.About then, according to Haubner's testimony,Williams, while motioning the cars along and telling them to keep moving, shoutedin substance to the employees, "Don't take that stuff, we'll fire you."Williams deniedmaking this statement.There was no testimony that any employee heard it. Coun-sel stipulated that some 63 occupants of all the cars in the line would testify, if calledas witnesses, that they did not hear Williams make this statement. In the confusionattendant upon being told to get off of company property and a discussion of wherethe line was, and in the confusion of blocked traffic and honking horns, it is possiblethatHaubner incorrectly heard what, insofar as the testimony shows,no one elseheardWilliams say.Or it is possible that while testifying Haubner did not cor-rectly remember what Williams said on the occasion several months before.Onthis record as a whole it seems improbable to me that on that occasion Williams madethe threat attributed to him by Haubner, a bald threat that Respondent would fireany who accepted the proffered union literature.As stated above, Williams was acredible witness.His denial is credited.(c)After a meeting the Union held for Respondent's employees in the GibraltarHotel in Paris, Texas, during the morning of August 22, 1953, two square tables inthe hotel's coffeeshop were put together and several union representatives, the wifeof one and a friend of hers, and several of Respondent's employees, sat at the tablesfor an hour or more.The tables and the persons sitting at them could be seen fromthe drinking fountain in the lobby, some 20 feet or so away.While they were sit-ting there, according to the testimony of Henry M. Rabun, one of the union repre-sentatives, Louis B. Williams came to the water fountain 4 or 5 times, 3 to 5 minutesapart, and each time looked in the direction of the two tables while at and as he wasleaving the fountain.Thus, if Rabun's testimony is correct, Williams was at or nearthe water fountain and the hotel for a consecutive period of from 12 to 20 minutes.Rabun placed this period at sometime between 11:15 and 12 o'clock that noon.Respondent's plant was situated about 10 minutes' driving distance from the hotel.IfWilliams was at the plant that morning and drove to the hotel, remained at thehotel some 12 to 20 minutes, and then returned to the plant, he was absent from theplant this 12 to 20 minutes plus the 20 minutes' driving distance both ways, or a totalof approximately 32 to 40 consecutive minutes. THE BABCOCK AND WILCOX COMPANY491Williams testified positively that he was not in the Gibraltar Hotel on the day inquestion, and accounted for his entire morning until about 2 p. m. at Respondent'splant.In addition a number of witnesses testified credibly that they saw and/ortalked with Williams for periods of a few moments up to 15 or 20 minutes at differenttimes between about 10:15 that morning and about 1 o'clock that afternoon.Eventhough most of them relied upon the fallible human memory as to the times, theyhad as reference points the completion of taking photographs of employees on horse-back for eastern consumption at about 10:30 a. m., and luncheon eaten at aboutnoon.All together, they accounted for Williams' presence at the plant from hisarrival somewhat after 10 a. m. until about 1 o'clock noon.Under their testimonyWilliams could not have been absent thatmorning aperiod of 32 to 40 minutes.Although Henry M. Rabun impressed me as a credible witness, the preponderanceof the evidence does not bear out that it was Louis B. Williams he saw at the drink-ing fountain several times on the morning of August 22, 1953.Williams testified thathe had never seen Rabun until at this hearing. Rabun testified that he had previouslyseenWilliams but had not met him. On the basis of all the evidence in the case,I hold with the preponderance of the evidence that Rabun was mistaken in hisidentity of Williams at the water fountain because Williams was not there. I concludethatWilliams did not by any actions at the Gibraltar Hotel on August 22, 1953, vio-late the Act.(d)Respondent's Paris plant is.located a few miles from downtown Paris, Texas,and about 1 mile from the city limits.Paris has a population of about 21,000 inhab-itants.At its Paris plant Respondent employs about 500 people on a 3-shift basis.Respondent has about 100 acres of land situated on one side of a State road theright-of-way of which is 80 feet wide, the paved blacktop portion of which, in themiddle of the right-of-way, is 18-feet wide.The right-of-way extends 31 feet oneach side of the blacktop.This is the only public road which goes by Respondent'splant.There is no public transportation to or from the plant.Taxi fare each way fromParis is 50 cents.Over 90 percent of the employees regularly drive to and from workin automobiles, which they park in a parking lot provided by Respondent near theplant for that purpose.The parking lot is located about 100 yards from the highway,to which it is joined by a concrete drive,3 30-feet wide, running perpendicularly fromthe right-of-way to the parking lot.From where the drive meets the right-of-way, theright-of-way extends 31 feet to the edge of the blacktop.The parking lot is about 400 feet by 325 feet in size, and is located outside thefence which incloses the plant buildings where the employees-work.The entranceto the parking lot is about 200 feet from the gate employees use when entering orleaving the fenced-in area, and the gatehouse alongside where employees punch atime clock in and out.About 40 percent of Respondent's approximately 500 employees live in Paris,.Texas.About 75 percent of its employees live in Lamar County, Texas, which.includes Paris and extends a distance of about 75 to 100 miles out around Paris.The other 25 percent live in adjoining counties.Louis B.Williams estimatedthat the 60 percent of the employees who do not live in Paris live an average 10 to12 miles from the plant-although it is clear many of them live much farther thanthat.Coming into Respondent's driveway, most employees come from the direc-tion of Paris, north, and turn to the right.Leaving Respondent's driveway, mostemployees turn left, north, and head in the direction of Paris.From Respondent's drive going north, it is about three-quarters of a mile to thefirst crossroad; going south, it is about 2 or 3 miles.About 60 percent of the employees have telephones, of which about 90 percentare on the Paris telephone exchange.Along the right-of-way, as it passes Respondent's plant, on Respondent's side ofthe blacktop are 3 State highway department "no parking"signs, one"speed limit60 miles per hour" sign, one "curve 30 miles per hour," and one "R Rcrossing."'On the opposite side of the blacktop in the right-of-way there is a State highwaydepartmentsignreading "Curve 40 MPH." The maintenanceengineerof districtNo. 1 of the State highway department testified that the no parkingzone wasestablished "to make it safer for the people who are using the highway."Thereisnotraffic light at the point where Respondent's drive enters the Stateroad and no regular police direction.State highway patrolmen drive by the plantat irregularintervals.s Respondenthas 3 driveways, but only the 1 to theparking lot is of concern and referredto herein. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's rule and its application:Since the beginning of production at itsParis plant, Respondent has had a written employee rule making it a discharge offenseto fail to keep good housekeeping, which Respondent interprets as prohibiting dis-tributions byemployeeson company property.Since that time also, it has had andenforced an oral rule prohibitingoutsidersfrom making distributions on companyproperty; in the exercise of which it has denied requests to pass out literature in theparking lot made by the Paris Junior Chamber of Commerce, the Odd Fellows, thechurch with which Louis B. Williams is associated, and the local Goodyear store.On three occasions the Union has distributed union literature to Respondent'semployees at the point where the driveway meets the right-of-way.On June 15,at the change of shifts in the afternoon, union representatives distributed about 300pieces of literature as some 325 employees were driving in and out of the driveway.On June 30, they distributed at least 195 pieces as 250 employees were driving out.On July 13, they passed out over 225 pieces as 250 employees were leaving work.During the distribution on June 15, Louis B. Williams telephoned one of Re-spondent's attorneys, and soon a highway patrol car drove into Respondent's property,turned around, and left.On June 30, as stated above, Williams went out to where the literature was beingpassed out and told Haubner to get off of company property.On that occasion,at the point where the driveway emptied into the right-of-way, there were 3 lanes ofcars driving out and 1 of the union representatives was standing between 2 of thelanes.During the distribution on July 13, Williams telephoned the Sheriff's office for thehighway patrol, and soon the sheriff and two assistants drove into Respondent's prop-erty.Williams testified that he did this because the traffic situation had been so badon June 30 that on July 13, "I thought maybe we should have the Highway Patrolthere to help regulate the traffic and try to keep from getting anybody run over.One day in midsummer the operator of the local Goodyear store, having beenrefused permission to distribute literature on Respondent's property, had severalhigh school girls pass it out at the highway end of the driveway.According toWilliams' testimony, "He made an effort to pass it out but as it was very hazardousfor those little girls to be out there at that time, why, he soon withdrew them andleft."At the hearing the parties stipulated that union representatives have been in-structed by both State Highway Patrolman Bob Ashmore and Sheriff Dan Billsthat "distribution of union information in leaflet form at the point where the Statehighway links with (Respondent's) parking lot road is hazardous to traffic, andmust be discontinued."On August 31, 1953, Respondent received from the Union a written request thatunion representatives be allowed to distribute "union information in leaflet formto your plant employes [sic] on the parking lot or on plant property, at a timewhen the employes [sic] are coming to and/or leaving work." The letter cited theUnited States Supreme Court decision inN. L. R. B. v. Le Tourneau Company ofGeorgia,324 U. S. 793, 54 NLRB 1253. The letter pointed out that union repre-sentatives had been barred by the Company from passing out literature on the Com-pany's property, and had been prevented by the sheriff's office and the State highwaypatrol from passing out literature at the point where Respondent's drive joins theState road.The letter closed by stating that if the Union did not hear from theCompany within 5 days, it would take that fact as a denial of its request by theCompany. Respondent did not reply to this letter.On October 1, 1953, Peter P. Haubner asked Louis B. Williams in the latter'soffice for permission to distribute union literature to employees on Respondent'sparking lot.Williams refused on the ground that he had refused similar permis-sion to business people, and also on the ground that permitting distributions wouldlitter up the property.In its answer Respondent admitted "that on or about October 1, 1953, it refusedto grant permission to union representatives to go on its property for the purposeof soliciting union membership and that it still refuses to grant such permission."On the above evidence it is held that Respondent's rule against allowing distribu-tions on its parking lot was nondiscriminatorily adopted and has been nondiscrim-inatorily enforced.Other union contacts with employees:In addition to distributing literature tosome of the employees, as shown above, during the period of concern herein theUnion has had other contacts with some of the employees. It has communicated withover 100 employees of Respondent on 3 different occasions by sending literature tothem through the mails.Union representatives have communicated with many of THE BABCOCK AND WILCOX COMPANY493Respondent's employees by talking with them on the streets of Paris, by driving totheir homes and talking with them there, and by talking with them over the telephone.All of these contacts have been for the purpose of soliciting the adherence and mem-bership of the employees in the Union.Conclusions:Whether nonemployee union representatives have any right underthe Act to carry on union activity on an employer's premises has come before theBoard in the courts in a variety of situations.`With respect to the right to distribute union literature on company automobileparking lots connected with a plant, or at entrance gates, the question has been beforethe Board and the courts in a number of cases, the following of which are the prin-cipal ones:N. L. R. B. v. LeTourneau Company of Georgia, supra; United AircraftCo.,67 NLRB 594, 600, 606;Newport News Dress Co.,91 NLRB 1531;CarolinaMills,92 NLRB 1141, enfd. 190 F. 2d 675 (C. A.4); Caldwell Furniture Co., 97NLRB 1501, enfd. 199 F. 2d 267 (C. A.4);MooresvilleMills,99 NLRB 572;Carthage Fabrics Corp.,101 NLRB 541, 546, 552, enfd. (C. A. 4) June 10, 1953,No. 6590;Monarch Machine Tool Co.,102 NLRB 1242, enfd. 210 F. 2d 183 (C. A.,6);Remington Rand Inc,103 NLRB 152;Grand Central Aircraft Co.,103 NLRB1114.In all of these cases but two(Newport News and Moorseville Mills)the rightof distribution was upheld. In those two cases the Board found the circumstancesto be such that distributions could easily be made at the employer's gate.The test laid down in theLeTourneaucase, and since adhered to, is whether theprohibition of distribution of union literature on the employer's premises places, "anunreasonable impediment on the freedom of communication essential to the exerciseof employees' rights to self-organization."If the prohibition results in such an im-pediment, it may not be enforced unless "special circumstances make the rule nec-essary in order to maintain production or discipline."The underlying issue here is the proper accommodation between Respondent's rightto control the use of his property and the right of employees under the Act to"freely discuss and be informed concerning their collective bargaining rights andthe correlative right of the union to discuss with and inform them concerning thematters involved."N. L. R. B. v. Lake Superior Lumber Co.,167 F. 2d 147(C. A. 6).In theLeTourneaucase the Board said (54 NLRB 1253, 1260) :It is clear that employees cannot realize the benefits of the right to self-organiza-tion guaranteed them by the Act, unless there are adequate avenues of communi-cation open to them whereby they may be informed or advised as to the precisenature of their rights under the Act and of the advantages of self-organization,and may have opportunities for the interchange of ideas necessary to the exer-cise of their right to self-organization.Itmust also be noted that speech isnot the only mode of communication by which self-organization is effected, noris it sufficient that this channel alone be free.Effective organization requiresthe use of printed literature and of application and membership cards, and thesemodes of communication are also protected by the Act.As the cases indicate, the right to distribute is not absolute, but must be accom-modated to the circumstances.Where it is impossible or unreasonably difficult fora union to distribute organizational literature to employees entirely off of the em-ployer's premises, distribution on a nonworking area, such as the parking lot and thewalkways between the parking lot and the gate, may be warranted, unless permittingthe distribution would result in undue interference with the operation of the business.The burden is upon the employer to show the existence of circumstances warrantingthe prohibition.Caldwell Furniture Co.,97 NLRB 1501, 1502. "And the resultreached is the same though the distribution is sought to be made by outside organizersrather than by plant employees."Remington Rand Inc.,103NLRB 152.As noted above, on July 13, Williams recognized the possibility of danger at thepoint where the highway joins the right-of-way, and therefore called for someoneto regulate traffic "and try to keep from getting anybody run over. ..." Williams4For example:N. L. R. B. v Cities Service,122 F. 2d 149 (C. A. 2) (right ofsailors tobe visited aboard ship by union representatives in the investigation of grievances) ;N. L R. B v. Lake Supertior Lumber Co,167 F. 2d 147 (C A. 6) (right of union repre-sentatives to visit employees in lumber camp for union organizational purposes) ;N. L R B v Stow Spinning Co ,336 U. S. 226 (right of union organizers to use meetinghall in company-owned town for organizational purposes) ;Marshall Field Co.,98 NLRB88, 200 F 2d 375 (C. A 7) ; AssociatedDry Goods Corporation (Lord & Taylor Division),103 NLRB 271 (right of union organizer to gain access to nonpublic areas of departmentstores fororganizational purposes). 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated also that it was hazardous for high school girls to pass out literature at thatpoint.Both the sheriff and the highway patrol took the position that distributions.at the point where the "highway" links with the drive was hazardous to traffic.The no parking zone on the right-of-way and the highway opposite Respondent's,plant area was established "to make it safer for the people who are using the high-way."On this evidence it is held that the right-of-way between the blacktop andthe Respondent's drive is neither a safe nor a practicable location for the distribu-tion of literature to Respondent's employees at shift change when most of themare passing that point in automobiles.Nor is Respondent's driveway a safe or prac-ticable point, for, as the evidence indicates, distributions along the driveway re-sult ina pileup of the cars behind and the formation of additionallanesof traffic,thereby increasing the hazard to those on foot, including those passing out the leaf-lets.Likewise the right-of-way across the blacktop opposite Respondent's drive,and alongside the blacktop as it leaves Respondent's property to the north and south,are not suitable or safe places for distributions because distributing at those pointswould slow up the entering or exiting traffic at the mouth of Respondent's drive,and slow up and possibly jam up the faster moving traffic on the State road. Inthis connection it should be noted that the 60-mile speedlimitsignisonRespond-ent's side of the road a little more than 1,000 yards north of Respondent's drive,the 30-mile speed limit sign on the same side about 100 feet north of Respondent's.drive, and the sign reading, "Curve 30 MPH," on the opposite side of the road about50 feet north of Respondent's drive. It is clear, also, that the distribution of litera-ture cannot readily be conducted away from Respondent's premises.Inmy judgment there are two places on Respondent's premises where the dis-tribution of literature by union representatives would be safe and practicable: onthe parking lot, and alongside the walkways leading from the gatehouse to the park-ing lot and the drive.As employees punch in and out at the gatehouse, they areon their own time going between it and the parking lot before and after their workhours; so that distributions at those points would not interfere with the operation ofRespondent's business.In substance Respondent contended that the Union had other means of communi-cating with the employees-such as through the mails, on the streets of Paris, at their-homes, and over the telephone-and that therefore Respondent's prohibitionagainstdistributions on the parking lot was not an impediment on the freedom of communi-cation essential to the exercise of employees' rights to self-organization. In theLe-Tourneaucase, upheld by the Supreme Court, the Board considered this contentionand, as quoted above, held that "effective organization requires the use of printedliterature and of application and membership cards, and these modes of communica-tion are also protected by the Act." In theLeTourneaucase the Board also said,"It is no answer to suggest that other means of disseminating Union literature are notforeclosed." InBonwit Teller, Inc. v N. L. R. B.,197 F. 2d 640, 645, cert. denied345 U. S. 905, the Court of Appeals for the Second Circuit said:Normally, an employer cannot forbid union solicitation on company propertyduring non-working time even where there is no showing that solicitation awayfrom the plant would be ineffective.Republic Aviation Corp. v. N. L. R. B.,324 U. S. 793, 65 S. Ct. 982, 89 L. Ed. 1372. This is so because the place ofwork has been recognized to be the most effective place for the communicationof information and opinion concerning unionization.In my judgment the precedents, and the circumstances of this case, require theconclusion, hereby made, that the Respondent's refusal to permit nonemployee unionrepresentatives to distribute union literature on the parking lot constituted an un-reasonable impediment to self-organization, and that no special circumstances wereshown to make the rule on the subject necessary in order to maintain production ordiscipline.Under the circumstancesit isheld that Respondent'smaintenance andenforcement of the rule barring union representatives from making distributions onthe parking lot interfered with, restrained, and coerced employees in the rightsguaran-teed in Section 7 of the Act, Respondent thereby violating Section 8 (a) (1).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin sectionIII, above,occurring in con-nection with Respondent's operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce. PETROLEUMCARRIERS,INC.495V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Irecommend that it cease and desist therefrom and that it take the following describedremedial action designed to effectuate the policies of the Act:1.Rescind its rule respecting distribution of literature on its premises,insofar asthe rule prohibits the distribution of union literature by union representatives onits parking lot at its Paris, Texas, plant, and alongside the walkways from the gate-house to the parking lot and the drive.2.Post an appropriate notice informing the employees of its action.In view of the nature of the violation, I deem a narrow cease and desist orderappropriate and warranted.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case,Imake thefollowing:CONCLUSIONS OF LAW1.UnitedSteelworkersof America, CIO, is alabor organization within the mean-ing of Section2 (5) of the Act.2.By interferingwith,restraining,and coercing its employees in the exercise ofright guaranteed in Section7 of the Act,Respondent has engaged in and is engagingin unfairlaborpractices within the meaning of Section 8(a) (1) ofthe Act.3.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]PETROLEUMCARRIERS, INC.andLOCAL 749, GENERAL DRIVERS, WARE-HOUSEMENAND HELPERS UNION, AFFILIATED WITH INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA, A. F. OF L.Case No. 18-CA-557. July 28,1954Decision and OrderOn February 18, 1954, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediateReport attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the=case, and finds merit in the exceptions.The Board, accordingly,adopts the findings of the Trial Examiner only to the extent that theyare consistent with this Decision and Order.1The Respondent's request for oral argument is hereby denied as the record and the,exceptions and brief, in our opinion,adequately present the issues and the positions ofthe parties.109 NLRB No. 40.